DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 5/27/2022. Claims 1-20 are currently pending. The earliest effective filing date of the present application is 6/8/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-18 are directed toward a computer platform (machine). Claim 19 are directed to a method (process). Claims 20 are directed toward a non-transitory computer-readable media (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claims 19 and 20 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface, from a mobile computing device, transaction data associated with a pending transaction initiated by a user on the mobile computing device; 
generate hash information corresponding to the transaction data received from the mobile computing device; 
identify one or more previously visited automated teller machines (ATMs), which were visited by the user prior to the user initiating the pending transaction on the mobile computing device; 
perform analytics on the one or more previously visited ATMs; 
based on performing analytics on the one or more previously visited ATMs, identify, from the one or more previously visited ATMs, one or more alternate ATMs for completing the pending transaction; 
generate navigation information corresponding to the one or more alternate ATMs; 
send, via the communication interface, to the mobile computing device, a notification that includes the navigation information; 
send, via the communication interface, to the one or more alternate ATMs, the hash information corresponding to the transaction data received from the mobile computing device, wherein sending the hash information causes the one or more alternate ATMs to await input from the user; 
receive, via the communication interface, from the one or more alternate ATMs, a message indicating completion of the pending transaction at the one or more alternate ATMs; and
 in response to receiving the message indicating completion of the pending transaction, initiate clearing of a pending status of the pending transaction.
The Applicant's Specification titled "	Intelligent Processing of Broken or Failed ATM Transactions" emphasizes the business need for data analysis, "In accordance with one or more embodiments, a computing platform having at least one processor, a memory, and a communication interface may receive, via the communication interface, transaction data associated with a pending transaction of a user. Subsequently, the computing platform may generate hash information corresponding to the transaction data." (Spec. [0004]) and further emphasize the business problem for "In addition, in many instances, it may be difficult to know the condition of an ATM until the customer is already at the ATM. For example, last minute or unexpected failures with ATMs may occur, resulting in a failed trip to the ATM.." (Spec. [0002]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 19, and 20 are directed to the abstract idea of mapping to an alternative ATM based on analytics, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of mapping a user to an alternative ATM to complete a transaction. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite completing of a transaction at an alternate ATM, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-18 further reiterate the same abstract ideas with further embellishments, such as processing an issue with the alternate ATM; data types such as unavailable to conduct cash transactions, mapping directions, etc.; updating databases; sending and receiving data; generating authentication, transaction hash data, biometric data, pending transaction data, etc.; and capturing biometric data, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 19, and 20.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8 and 15) include the following additional elements which do not amount to a practical application:
Claim 1. A computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface, from a mobile computing device, transaction data associated with a pending transaction initiated by a user on the mobile computing device; 
generate hash information corresponding to the transaction data received from the mobile computing device; 
identify one or more previously visited automated teller machines (ATMs), which were visited by the user prior to the user initiating the pending transaction on the mobile computing device; 
perform analytics on the one or more previously visited ATMs; 
based on performing analytics on the one or more previously visited ATMs, identify, from the one or more previously visited ATMs, one or more alternate ATMs for completing the pending transaction; 
generate navigation information corresponding to the one or more alternate ATMs; 
send, via the communication interface, to the mobile computing device, a notification that includes the navigation information; 
send, via the communication interface, to the one or more alternate ATMs, the hash information corresponding to the transaction data received from the mobile computing device, wherein sending the hash information causes the one or more alternate ATMs to await input from the user; 
receive, via the communication interface, from the one or more alternate ATMs, a message indicating completion of the pending transaction at the one or more alternate ATMs; and
 in response to receiving the message indicating completion of the pending transaction, initiate clearing of a pending status of the pending transaction.
The bolded limitations recited above in independent claim 1 (Similarly claims 19 and 20 also including a non-transitory computer-readable media.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an communication interface, mobile computing device, computing platform, database, processor, memory, alternate ATMs and a non-transitory computer-readable media which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device. The computer-executable instructions may be stored as computer-readable instructions on a computer-readable medium such as a hard disk, optical disk, removable storage media, solid-state memory, RAM, and the like. The functionality of the program modules may be combined or distributed as desired in various embodiments. In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents, such as integrated circuits, application-specific integrated circuits (ASICs), field programmable gate arrays (FPGA), and the like. Particular data structures may be used to more effectively implement one or more aspects of the disclosure, and such data structures are contemplated to be within the scope of computer executable instructions and computer-usable data described herein." (Spec. [0079]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 19 and 20) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for mapping a user to an alternative ATM to complete a transaction and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention ATM and user data for collection, analysis and display of mapping on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-18 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 19, and 20 respectively, for example, receive, via the communication interface, from the mobile computing device, an indication of an issue with the one or more alternate ATMs identified for completing the pending transaction; in response to receiving the indication of the issue with the one or more alternate ATMs identified for completing the pending transaction, perform analytics on the one or more alternate ATMs for which the an-indication of the issue is received; based on performing analytics on the one or more alternate ATMs for which the an indication of the an issue is received, identify one or more different alternate ATMs for completing the pending transaction; and generate and send, via the communication interface, to the mobile computing device, the a-notification comprising navigation information corresponding to the one or more different alternate ATMs for completing the pending transaction; wherein the issue with the one or more alternate ATMs comprises an unavailability of the one or more alternate ATMs to conduct a cash transaction; wherein performing analytics on the one or more previously visited ATMs comprises one or more of: sending interrogation requests, receiving data relating to currency stocking levels, and receiving an operational status of device components of an ATM; wherein sending the notification causes the mobile computing device to display the navigation information; wherein the generated hash information includes an authentication hash generated based on identifying information of the user and a transaction hash generated based on transaction information of the pending transaction; wherein the navigation information includes one or more of: a list of addresses, a map segment, and traveling directions corresponding to the one or more alternate ATMs; wherein sending the hash information corresponding to the transaction data received from the mobile computing device to the one or more alternate ATMs comprises sending hash information corresponding to biometric data stored on the mobile computing device; wherein the one or more alternate ATMs comprise a biometrics reader, wherein the biometrics reader is suitable for capturing biometric data of the user; wherein sending the hash information corresponding to the transaction data received from the mobile computing device to the one or more alternate ATMs further causes the one or more alternate ATMs to receive the hash information; receive an authentication request corresponding to a request from the user to complete the pending transaction at the one or more alternate ATMs; based on receiving the authentication request, capture biometric data of the user; and authenticate the user based on the captured biometric data; wherein capturing the biometric data of the user comprises capturing one or more of: a fingerprint, a face geometry, a hand geometry, a retinal characteristic, an iris characteristic, and a voice print; allow the user to resume the pending transaction at the one or more alternate ATMs; and upon successful completion of the pending transaction, generate and send a message indicating completion of the pending transaction at the one or more alternate ATMs; wherein authenticating the user comprises comparing a hash generated from the biometric data captured by the one or more alternate ATMs to the received hash information; wherein the mobile computing device communicates with the one or more alternate ATMs using a near field communication protocol; wherein the one or more alternate ATMs comprise third party ATMs; wherein initiating clearing comprises updating one or more databases; wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs within a predetermined geographical location; and wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs within a predetermined geographical location, but these features only serve to further limit the abstract idea of independent claims 1, 8, and 15, furthermore, merely using/applying a given machine learning in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 19 and 20) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface, from a mobile computing device, transaction data associated with a pending transaction initiated by a user on the mobile computing device; 
generate hash information corresponding to the transaction data received from the mobile computing device; 
identify one or more previously visited automated teller machines (ATMs), which were visited by the user prior to the user initiating the pending transaction on the mobile computing device; 
perform analytics on the one or more previously visited ATMs; 
based on performing analytics on the one or more previously visited ATMs, identify, from the one or more previously visited ATMs, one or more alternate ATMs for completing the pending transaction; 
generate navigation information corresponding to the one or more alternate ATMs; 
send, via the communication interface, to the mobile computing device, a notification that includes the navigation information; 
send, via the communication interface, to the one or more alternate ATMs, the hash information corresponding to the transaction data received from the mobile computing device, wherein sending the hash information causes the one or more alternate ATMs to await input from the user; 
receive, via the communication interface, from the one or more alternate ATMs, a message indicating completion of the pending transaction at the one or more alternate ATMs; and
 in response to receiving the message indicating completion of the pending transaction, initiate clearing of a pending status of the pending transaction.
The bolded limitations recited above in independent claim 1 (Similarly claims 19 and 20 also including a non-transitory computer-readable media.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of communication interface, computing platform, mobile computing device, database, processor, memory, alternate ATMs and a non-transitory computer-readable media. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because communication interface, mobile computing device, database, processor, memory, and a non-transitory computer-readable media are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). communication interface, alternate ATMs, and mobile computing device see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; for a computing platform, and processor; see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory and non-transitory computer-readable media see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-18 merely recite further additional embellishments of the abstract idea of independent claims 1, for example: claim 2 receive, via the communication interface, from the mobile computing device, an indication of an issue with the one or more alternate ATMs identified for completing the pending transaction; in response to receiving the indication of the issue with the one or more alternate ATMs identified for completing the pending transaction, perform analytics on the one or more alternate ATMs for which the an-indication of the issue is received; based on performing analytics on the one or more alternate ATMs for which the an indication of the an issue is received, identify one or more different alternate ATMs for completing the pending transaction; and generate and send, via the communication interface, to the mobile computing device, the a-notification comprising navigation information corresponding to the one or more different alternate ATMs for completing the pending transaction, for communication interface and mobile computing device see MPEP §2106.05(d) (II) (i) receiving or transmitting data over a network; for a computing platform and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; claim 3 wherein the issue with the one or more alternate ATMs comprises an unavailability of the one or more alternate ATMs to conduct a cash transaction, claim 3 does not include an additional element; claim 4  wherein performing analytics on the one or more previously visited ATMs comprises one or more of: sending interrogation requests, receiving data relating to currency stocking levels, and receiving an operational status of device components of an ATM, for an ATM see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; claim 5 wherein sending the notification causes the mobile computing device to display the navigation information, mobile computing device see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; claim 6 wherein the generated hash information includes an authentication hash generated based on identifying information of the user and a transaction hash generated based on transaction information of the pending transaction, claim 6 does not include additional elements; claim 7 wherein the navigation information includes one or more of: a list of addresses, a map segment, and traveling directions corresponding to the one or more alternate ATMs, claim 7 does not include additional elements; claim 8 wherein sending the hash information corresponding to the transaction data received from the mobile computing device to the one or more alternate ATMs comprises sending hash information corresponding to biometric data stored on the mobile computing device, for mobile computing device and alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and for mobile computing device see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; claim 9 wherein the one or more alternate ATMs comprise a biometrics reader, wherein the biometrics reader is suitable for capturing biometric data of the user, for alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Further, for biometric reader see Applicant' s specification [0039] describe it as replaceable generic computer technology e.g., cameras, fingerprint scanner, retina scanner, voice print analyzer, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea; claim 10 wherein sending the hash information corresponding to the transaction data received from the mobile computing device to the one or more alternate ATMs further causes the one or more alternate ATMs to receive the hash information; receive an authentication request corresponding to a request from the user to complete the pending transaction at the one or more alternate ATMs; based on receiving the authentication request, capture biometric data of the user; and authenticate the user based on the captured biometric data, for mobile computing device and alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; claim 11 wherein capturing the biometric data of the user comprises capturing one or more of: a fingerprint, a face geometry, a hand geometry, a retinal characteristic, an iris characteristic, and a voice print, claim 11 does not include additional elements ; claim 12  allow the user to resume the pending transaction at the one or more alternate ATMs; and upon successful completion of the pending transaction, generate and send a message indicating completion of the pending transaction at the one or more alternate ATMs, for alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; claim 13 wherein authenticating the user comprises comparing a hash generated from the biometric data captured by the one or more alternate ATMs to the received hash information, for alternate ATMs see Applicant' s specification [0039] describe biometric capturing aspect of the alternate ATMs as replaceable generic computer technology e.g., cameras, fingerprint scanner, retina scanner, voice print analyzer, etc., see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea; claim 14 wherein the mobile computing device communicates with the one or more alternate ATMs using a near field communication protocol, for mobile computing device and alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network.; claim 15 wherein the one or more alternate ATMs comprise third party ATMs, third party ATMs and alternate ATMs see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network.; claim 16 wherein initiating clearing comprises updating one or more databases, for databases see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; claim 17 wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs within a predetermined geographical location, for computing platform see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and claim 18 wherein performing analytics on the one or more previously visited ATMs comprises performing analytics on a cluster of previously visited ATMs within a predetermined geographical location, for computing platform see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer..
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 19, and 20 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter over Prior Art
5.	The reason for allowable subject matter over prior art of claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Kurian (US 2017/036481), Hanson (US 2016/0014552), Psillas (US 2012/0303448) and Bhuvad (US 10,825,307), does not teach the limitations. Neither Kurian, Hanson, Psillas, nor Bhuvad teach a device, method, and non-transitory computer-readable media using generating hash information based on received transaction information from a user mobile computing device to navigate a user to a previously visit alternative ATM. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 5/27/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The §112 Rejection of claims 2 and 3 has been withdrawn.
7.	Applicant's arguments, see Remarks, filed 5/27/2022, with respect to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
	Applicant argues that the claims do not recite an abstract idea because they do not fall within one of the enumerated groups. Examiner disagrees because the claims are completing a transaction, which is sales activity listed under commercial/legal interactions a certain method of organizing human activity.
	Applicant argues that the claims are directed to a technical improvement and thus a practical application. Examiner disagrees. Applicant appears to apply the technical problem argument to Step 2A Prong, which is directed towards identifying the abstract idea and not the practical application of the additional elements. Under Step 2A Prong 2 of the 2019 PEG analysis is not persuasive because an improvement (efficiency) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of customer, e.g., see [0004] of the originally filed Specification) and/or to commerce (i.e., efficiency of the transaction, e.g., see [0002] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 
	Next, Applicant argues that the limitations of claim 19 clearly impose a meaningful limitation beyond the judicial exception. Examiner disagrees with Applicant’s analysis because it includes the abstract idea within the additional elements analysis under Step 2A Prong 2. See above analysis.
	Applicant argues that the 2B “significantly more” analysis under Berkheimer is incorrect. Examiner disagrees. The additional elements were evaluated individually and in combination, and citations to the MPEP were giving. Applicant again is putting the abstract idea into the analysis of the additional elements.
Finally, Applicant argues claims 6, 8, 10, and 13 are allowable “in view of their additional features” and are not methods of organizing human activity. Examiner disagrees. These limitations are direct to furthering the abstract idea for completing the transaction and implement conventional computer technology that is well-understood, routine and conventional, see above analysis. Examiner invites Applicant to be clearer on which “additional features” under which Step 2A Prong 2 or Step 2B for these claims should be reconsidered. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/DENNIS W RUHL/Primary Examiner, Art Unit 3687